internal_revenue_service number release date index number ------------------------------------------------- ---------------------------------------------- ------------------------------------------ ------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ----------------------------- id no ------------- ----------------- telephone number ---------------------- refer reply to cc psi plr-123129-12 date date legend x state date date date date date a b c ---------------------------------------------------------------------------------------------------------------- ------------ -------------- -------------------- ---------------------- ------- --------------------------- ---------------------------- ------------------- --------------------- ------------------------ dear ------------------- this responds to a letter dated date and subsequent correspondence submitted on behalf of x by its authorized representative requesting a ruling under sec_1361 of the internal_revenue_code the information submitted states that x is a corporation formed in state on date x made an election to be treated as an association taxable as an s_corporation under sec_1362 effective date the members of x executed a buy-sell_agreement effective date that imposed certain restrictions on the transfer of shares created obligations and options with respect to the shares on the occurrence of certain events provided for certain permitted transfers of shares and made certain other relevant agreements except for sales of stock made pursuant to a right_of_first_refusal provision all purchases under the buy-sell_agreement were to take place at the sales_price as defined by the agreement the agreement contained two methods for determining sales_price - agreement of the parties within days of the end of each fiscal_year or formula contained in the agreement to approximate fair_market_value plr-123129-12 the members of x executed an amended and restated buy-sell_agreement effective date the amended and restated agreement adds a provision to the original agreement to address a potential future settlement or award from a legal dispute with a third party under the amended and restated agreement if any of a b or c the original members of x sells their shares prior to resolution of the third-party claim that shareholder retains a right to receive a portion of any future recovery x represents that the third-party claim created uncertainty in determining the sale price under the buy-sell_agreement as any potential recovery could significantly affect x’s balance_sheet x represents that the clause allows the value of the third party claim to accrue to the original members if any recovery is made and allows a person to purchase x’s stock without requiring the selling original shareholder and purchaser to come to an agreement on the value of the claim x represents that the amended-buy sell agreement was entered into prior to x making an s election and did not enter into the agreement with the purpose of circumventing the single class of stock requirement on date x also adopted a bonus plan to be funded by a portion of any future recovery from the third-party claim the plan awards certain of its employees for their work on a particular matter payment under the plan however is contingent upon x receiving a recovery from the third-party claim sec_1361 provides that the term s_corporation means with respect to any taxable_year a small_business_corporation for which an election under sec_1362 is in effect for the year sec_1361 provides that the term small_business_corporation means a domestic_corporation which is not an ineligible_corporation and which does not a have more than shareholders b have as a shareholder a person other than an estate a_trust described in sec_1361 or an organization described in sec_1362 who is not an individual c have a nonresident_alien as a shareholder and d have more than one class of stock sec_1_1361-1 provides that except as provided in sec_1_1361-1 relating to instruments obligations or arrangements treated as a second class of stock a corporation is treated as having only one class of stock if all outstanding shares of stock of the corporation confer identical rights to distribution and liquidation proceeds differences in voting rights among shares of stock of a corporation are disregarded in determining whether a corporation has more then one class of stock thus if all shares of stock of an s_corporation have identical rights to distribution and liquidation proceeds the corporation may have voting and nonvoting common_stock a class of stock that may vote only on certain issues irrevocable proxy agreements or groups of shares that differ with respect to rights to elect members of the board_of directors plr-123129-12 sec_1_1361-1 provides that the determination of whether all outstanding shares of stock confer identical rights to distribution and liquidation proceeds is made based on the corporate charter articles of incorporation bylaws applicable state law and binding agreements relating to distribution and liquidation proceeds collectively the governing provisions a commercial contractual agreement such as a lease equipment agreement or loan agreement is not a binding agreement relating to distribution and liquidation proceeds and thus is not a governing provision unless a principal purpose of the agreement is to circumvent the one class of stock requirement of sec_1361 and sec_1_1361-1 sec_1_1361-1 iii a provides that buy-sell agreements among shareholders agreements restricting the transferability of stock and redemption agreements are disregarded in determining whether a corporation’s outstanding shares of stock confer identical distribution and liquidation rights unless a principal purposes of the agreement is to circumvent the one class of stock requirements of sec_1361 and sec_1_1361-1 and the agreement establishes a purchase_price that at the time the agreement is entered into is significantly in excess of or below the fair_market_value of the stock agreements that provide for the purchase or redemption of stock at book_value or at a price between fair_market_value and book_value are not considered to establish a price that is significantly in excess of or below the fair_market_value of the stock and thus are disregarded in determining whether the outstanding shares of stock confer identical rights sec_1_1361-1 provides that a determination of book_value will be respected if the book_value is determined in accordance with generally_accepted_accounting_principles including permitted optional adjustments sec_1_1361-1 provides that except as provided in sec_1_1361-1 and relating to restricted_stock deferred_compensation plans and straight_debt in determining whether all outstanding shares of stock confer identical rights to distribution and liquidation proceeds all outstanding shares of stock of a corporation are taken into account sec_1362 provides in part that a small_business_corporation may elect to be an s_corporation sec_1362 provides that an election under sec_1362 shall be terminated whenever at any time on or after the 1st day of the 1st taxable_year for which the corporation is an s_corporation such corporation ceases to be a small_business_corporation conclusion based solely on the facts submitted and representations made we conclude that neither the amended buy-sell_agreement nor bonus plan x entered into created a second class of stock for purposes of sec_1361 thus we conclude that x’s s plr-123129-12 corporation election was not invalid under sec_1362 and that x will be treated as an s_corporation beginning on d2 and thereafter provided x’s s_corporation_election was otherwise valid and was not otherwise terminated under sec_1362 except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent pursuant to a power_of_attorney on file a copy of this letter is being sent to x’s authorized representative sincerely bradford r poston senior counsel branch passthroughs special industries enclosures
